Title: To George Washington from Jonathan Trumbull, Sr., 28 October 1778
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Sir
            Hartford Octr 28. 1778
          
          As the Season approaches when the Army will be drawing into winter Quarters, beg Leave to suggest to your Excellency whether it will not be convenient, beneficial and consistant with the general Good of the Service that the Troops from this State or one Brigade of them, should be cantoon’d out somewhere near the Sea Coasts upon the Southeastern and western Frontiers of this State where they may be best accomidated and serve as a Protection thereto; and for the Releif of our Militia during their Stay Which I doubt not will be very agreable to our Troops—I thought proper thus timely to mention this for your Consideration and am with great Esteem and Regard your Excellencys most obedt humble Servt
          
            Jonth; Trumbull
          
        